Exhibit 10.17

STRONGBRIDGE BIOPHARMA PLC

2015 EQUITY COMPENSATION PLAN

NONQUALIFIED STOCK OPTION AWARD

Strongbridge Biopharma plc (the “Company”) has granted you a Nonqualified Stock
Option (the “Option”) under the 2015 Equity Compensation Plan (the “Plan”). The
terms of the grant are set forth in the Nonqualified Stock Option Award
Agreement provided to you (the “Agreement”). The following provides a summary of
the key terms of the grant; however, you should read the entire Agreement, along
with the terms of the Plan, to fully understand the grant.

 

SUMMARY OF NONQUALIFIED STOCK OPTION AWARD

 

Grantee:[NAME]

 

Date of Grant:_______________

 

Vesting Schedule:16 equal, quarterly installments following the Grant Date
(provided employee is employed by the Company on each vesting date)

 

Exercise Price Per Share:$_____

 

Total Number of Options Granted:[#UNITS]

 

Term/Expiration Date:________________



 

 

--------------------------------------------------------------------------------

 



STRONGBRIDGE BIOPHARMA PLC

 

2015 EQUITY COMPENSATION PLAN

 

NONQUALIFIED STOCK OPTION AWARD AGREEMENT

 

This NONQUALIFIED STOCK OPTION AWARD AGREEMENT (the “Agreement”), dated as of
_______________ (the “Date of Grant”), is delivered by Strongbridge Biopharma
plc (the “Company”) to [NAME] (the “Grantee”).

 

RECITALS

 

A.The 2015 Equity Compensation Plan (the “Plan”) provides for the grant of
options to purchase shares of common stock of the Company (“Company Stock”). The
Company has decided to make a stock option award as an inducement for the
Grantee to promote the best interests of the Company and its stockholders.
Capitalized terms that are used but not defined herein shall have the respective
meanings accorded to such terms in the Plan.

 

B.The Plan is administered and interpreted by the Compensation Committee of the
Board of Directors of the Company (the “Board”) (or a subcommittee thereof), or
such other committee of the Board (including, without limitation, the full
Board) to which the Board has delegated power to act under or pursuant to the
provisions of the Plan (the “Committee”). The Committee may delegate authority
to one or more subcommittees as it deems appropriate. If a subcommittee is
appointed, all references in this Agreement to the “Committee” shall be deemed
to refer to the committee.

NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:

1.Grant of Option. Subject to the terms and conditions set forth in this
Agreement and in the Plan, the Company hereby grants to the Grantee a
Nonqualified Stock Option (the “Option”) to purchase [#UNITS] shares of Company
Stock at an exercise price of $_____ per share.

 

2.Vesting. The Option shall become vested and exercisable, according to the
following vesting schedule, if the Grantee continues to be employed by, or
provide service to, the Company (or its parent or subsidiary, as applicable)
(the “Employer”) from the Date of Grant until the applicable vesting date.

 

Vesting Date

% of Option Vested

16 equal, quarterly installments following the Grant Date (provided employee is
employed by the Company on each vesting date)

100% of the Option

 



-  1  -

 

--------------------------------------------------------------------------------

 



The vesting of the Option shall be cumulative, but shall not exceed 100% of the
shares subject to the Option granted above. If the foregoing schedule would
produce fractional shares, the portion of the Option that vests shall be rounded
down to the nearest whole share.

 

3.Term of Option.

(a)The Option shall have a term of ten (10) years from the Date of Grant and
shall terminate at the expiration of that period, unless it is terminated at an
earlier date pursuant to the provisions of this Agreement or the Plan.

(b)Unless a later termination date is provided for in a Company-sponsored plan,
policy or arrangement, or any agreement to which the Employer is a party, the
Option shall automatically terminate upon the happening of the first of the
following events:

(i)The expiration of the ninety (90) day period after the Grantee ceases to be
employed by, or provide service to, the Employer, if the termination is for any
reason other than Disability (as defined in the Plan), death or Cause (as
defined in the Plan).

(ii)The expiration of the one (1) year period after the Grantee ceases to be
employed by, or provide service to, the Employer on account of the Grantee’s
Disability.

(iii)The expiration of the one (1) year period after the Grantee ceases to be
employed by, or provide service to, the Employer, if the Grantee dies (x) while
employed by, or providing service to, the Employer or (y) within ninety (90)
days after the Grantee ceases to be so employed or provide such services on
account of a termination described in subparagraph (i) above.

(iv)The date on which the Grantee ceases to be employed by, or provide service
to, the Employer on account of a termination by the Employer for Cause. In
addition, notwithstanding the prior provisions of this Paragraph 3, if the Board
determines that the Grantee has engaged in conduct that constitutes Cause at any
time while the Grantee is employed by, or providing service to, the Employer or
after the Grantee’s termination of employment or service, any Option held by the
Grantee shall immediately terminate, and the Grantee shall automatically forfeit
all shares underlying any exercised portion of an Option for which the Company
has not yet delivered the share certificates, upon refund by the Company of the
Exercise Price paid by the Grantee for such shares.

Notwithstanding the foregoing, in no event may the Option be exercised after the
date that is immediately before the tenth anniversary of the Date of Grant. Any
portion of the Option that is not vested and exercisable at the time the Grantee
ceases to be employed by, or provide service to, the Employer shall immediately
terminate.

4.Exercise Procedures

(a)Subject to the provisions of Paragraphs 2 and 3 above, the Grantee may
exercise part or all of the vested Option by delivering a written notice of
exercise to the Company in the manner provided in this Agreement, specifying the
number of shares of Company Stock as to

-  2  -

 

--------------------------------------------------------------------------------

 



which the Option is to be exercised. The Grantee shall pay the Exercise Price
(i) in cash, (ii) by delivering shares of Company Stock owned by the Grantee
(including Company Stock acquired in connection with the exercise of an Option,
subject to such restrictions as the Committee deems appropriate) and having a
Fair Market Value on the date of exercise equal to the Exercise Price or by
attestation (on a form prescribed by the Committee) to ownership of shares of
Company Stock having a Fair Market Value on the date of exercise equal to the
Exercise Price; (iii) by payment through a broker in accordance with procedures
permitted by Regulation T of the Federal Reserve Board; or (iv) by such other
method as the Committee may approve. In addition, the Grantee may elect to
settle the Option on a “net basis” by taking delivery of the number of Company
Stock equal to Fair Market Value of the shares subject to any Option less the
exercise price, any tax (or governmental obligation) or other administration
fees due. The Company may impose from time to time such limitations as it deems
appropriate on the use of shares of Company Stock to exercise the Option.

(b)The obligation of the Company to deliver shares of Company Stock upon
exercise of the Option shall be subject to all applicable laws, rules, and
regulations and such approvals by governmental agencies as may be deemed
appropriate by the Company, including such actions as Company counsel shall deem
necessary or appropriate to comply with relevant securities laws and
regulations. The Company may require that the Grantee (or other person
exercising the Option after the Grantee’s death) represent that the Grantee is
purchasing shares of Company Stock for the Grantee’s own account and not with a
view to or for sale in connection with any distribution of the shares of Company
Stock, or such other representation as the Company deems appropriate.

(c)All obligations of the Company under this Agreement shall be subject to the
rights of the Company as set forth in the Plan to withhold amounts required to
be withheld for any taxes, if applicable. The Grantee may elect to satisfy any
tax withholding obligation of the Company with respect to the Option by having
shares of Company Stock withheld up to an amount that does not exceed the
minimum applicable withholding tax rate for federal (including FICA), state and
local tax liabilities.

5.Change of Control. Upon a Change of Control (as defined in the Plan), the
Option shall automatically accelerate and become fully vested and exercisable,
provided that the Grantee is employed by, or providing service to, the Employer
on the date of such Change of Control.

6.Restrictions on Exercise. Except as the Company may otherwise permit pursuant
to the Plan, only the Grantee may exercise rights under the Option during the
Grantee’s lifetime and, after the Grantee’s death, the Option shall be
exercisable (subject to the limitations specified in the Plan) solely by the
personal representative or other person entitled to succeed to the rights of the
Grantee, or by the person who acquires the right to exercise the Option by will
or by the laws of descent and distribution, or if permitted in any case by the
Committee, pursuant to a domestic relations order or otherwise as permitted by
the Committee, to the extent that the Option is vested and exercisable pursuant
to this Agreement. Any such successor must furnish proof satisfactory to the
Company of his or her right to receive the Option under the Grantee’s will or
under the applicable laws of descent and distribution.

7.Adjustments. The provisions of the Plan applicable to Adjustments (as
described in Section 3 of the Plan) shall apply to the Option.



-  3  -

 

--------------------------------------------------------------------------------

 



8.Grant Subject to Plan Provisions. This grant is made pursuant to the Plan, the
terms of which are incorporated herein by reference, and in all respects shall
be interpreted in accordance with the Plan. The grant and exercise of the Option
are subject to interpretations, regulations and determinations concerning the
Plan established from time to time by the Committee in accordance with the
provisions of the Plan, including, but not limited to, provisions pertaining to
(i) rights and obligations with respect to withholding taxes, (ii) the
registration, qualification or listing of the shares of Company Stock, (iii)
changes in capitalization of the Company and (iv) other requirements of
applicable law. The Committee shall have the authority to interpret and construe
the Option pursuant to the terms of the Plan, and its decisions shall be
conclusive as to any questions arising hereunder.

9.No Employment or Other Rights. The grant of the Option shall not confer upon
the Grantee any right to be retained by or in the employ or service of the
Company and shall not interfere in any way with the right of the Company to
terminate the Grantee’s employment or service at any time. The right of the
Company to terminate at will the Grantee’s employment or service at any time for
any reason is specifically reserved.

10.No Shareholder Rights. Neither the Grantee, nor any person entitled to
exercise the Grantee’s rights in the event of the Grantee’s death, shall have
any of the rights and privileges of a shareholder with respect to the shares of
Company Stock subject to the Option, until certificates for shares of Company
Stock have been issued upon the exercise of the Option.

11.Assignment and Transfers. Except as the Committee may otherwise permit
pursuant to the Plan, the rights and interests of the Grantee under this
Agreement may not be sold, assigned, encumbered or otherwise transferred except,
in the event of the death of the Grantee, by will or by the laws of descent and
distribution or if permitted in any specific case by the Committee, pursuant to
a domestic relations order or otherwise as permitted by the Committee. In the
event of any attempt by the Grantee to alienate, assign, pledge, hypothecate, or
otherwise dispose of the Option or any right hereunder, except as provided for
in this Agreement, or in the event of the levy or any attachment, execution or
similar process upon the rights or interests hereby conferred, the Company may
terminate the Option by notice to the Grantee, and the Option and all rights
hereunder shall thereupon become null and void. The rights and protections of
the Company hereunder shall extend to any successors or assigns of the Company
and to the Company’s parents, subsidiaries, and affiliates. This Agreement may
be assigned by the Company without the Grantee’s consent.

12.Applicable Law. The validity, construction, interpretation and effect of this
Agreement shall be governed by and construed in accordance with the laws of the
State of Delaware, without giving effect to the conflicts of laws provisions
thereof.

13.Notice. Any notice to the Company provided for in this Agreement shall be
addressed to the Company in care of the Committee, and any notice to the Grantee
shall be addressed to such Grantee at the current address shown on the payroll
of the Company, or to such other address as the Grantee may designate to the
Company in writing.

 



-  4  -

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Agreement, and the Grantee has executed this Agreement, effective
as of the Date of Grant.

Strongbridge Biopharma plc

By:______________________________
Name: Matthew Pauls
Title: Chief Executive Officer

I hereby accept the Option described in this Agreement, and I agree to be bound
by the terms of the Plan and this Agreement. I hereby further agree that all the
decisions and determinations of the Committee shall be final and binding.

Grantee:

 

______________________________
Name:  [name]

 

Date:______________________________

 

 

(Signature Page to Nonqualified Stock Option Award Agreement)

 

--------------------------------------------------------------------------------